                         Case 2:20-cv-01439-APG-EJY Document 17 Filed 12/17/20 Page 1 of 4




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      E. MATTHEW FREEMAN
                    3 Nevada Bar No. 14198
                      Matt.Freeman@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendants
                    7

                    8                               UNITED STATES DISTRICT COURT

                    9                                      DISTRICT OF NEVADA

                   10                                                   ***

                   11 TERREL GREGORY and ELLA UKAOMA-                     CASE NO. 2:20-cv-1439-APG-EJY
                      GREGORY, individuals,
                   12                                                     STIPULATION AND ORDER TO
                                      Plaintiff,                          EXTEND DISCOVERY DEADLINES
                   13
                              vs.                                         [FIRST REQUEST]
                   14
                      REBECCA PALMER, an individual; SEAN
                   15 MONTGOMERY, an individual; OSCAR
                      CONCHAS, an individual; JESSE CESENA,
                   16 an individual; THE CITY OF NORTH LAS
                      VEGAS, a municipal governmental entity and
                   17 a political subdivision of the State of Nevada;
                      DOE EMPLOYEES I through X, inclusive,
                   18 DOES I through XV, inclusive; and ROE
                      CORPORATIONS I through X, inclusive,
                   19
                                      Defendants.
                   20

                   21            Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of
                   22 record, hereby stipulate and request that this Court extend discovery in the above-captioned case

                   23 by ninety (90) days, up to and including Monday, June 7, 2021. In addition, the parties request

                   24 that the all other future deadlines contemplated by the Discovery Plan and Scheduling Order be

                   25 extended pursuant to Local Rule. In support of this Stipulation and Request, the parties state as

                   26 follows:

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4841-3165-7939.1
ATTORNEYS AT LAW
                         Case 2:20-cv-01439-APG-EJY Document 17 Filed 12/17/20 Page 2 of 4




                    1            1.         On August 4, 2020, Plaintiffs filed their Complaint in the United States District

                    2                       Court, District of Nevada.

                    3            2.         On September 8, 2020, Defendants filed their Answer to Complaint.

                    4            3.         On September 22, 2020 the parties conducted an initial FRCP 26(f) conference
                    5            4.         On September 29, 2020, Defendants served their FRCP 26 Initial Disclosures on
                    6                       Plaintiff.
                    7            5.         On October 2, 2020, Plaintiff served his FRCP 26 Initial Disclosures on Defendant.
                    8            6.         On November 5, 2020, the Court entered the Stipulated Discovery Order.
                    9                                            DISCOVERY REMAINING
                   10            1.         The parties will continue participating in written discovery.
                   11            2.         Defendants will take the depositions of plaintiffs.
                   12            3.         Defendants will gather records/documents pertinent to plaintiffs’ claim.
                   13            4.         The parties may take the depositions of any and all other witnesses garnered
                   14                       through discovery.
                   15            5.         The parties will retain and disclose initial and rebuttal experts.
                   16            6.         The parties will depose the respective expert witnesses.
                   17                      WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED
                   18            The parties aver, pursuant to Local Rule 26-4, that good cause exists for the following
                   19 requested extension. This Request for an extension of time is not sought for any improper purpose

                   20 or other purpose of delay. Rather, it is sought by the parties solely for the purpose of allowing

                   21 sufficient time to conduct discovery.

                   22            The ongoing impact on discovery by the current COVID-19 crisis continues to constrain
                   23 the parties’ ability to complete discovery. Local, state, and national officials continue to warn that

                   24 travel should be limited and/or avoided at this time to prevent further spread of the virus. Counsel

                   25 for Defendants are practicing physical distancing and are working remotely.                  Due to these
                   26 unexpected and rapidly changing circumstances, an extension of the close of discovery deadline is

                   27 necessary so the parties may fully develop their respective cases in chief.. Compounding this are

                   28 the upcoming holidays (Thanksgiving, Hanukkah, Christmas, and New Year’s Day) and the
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4841-3165-7939.1                                       2
                         Case 2:20-cv-01439-APG-EJY Document 17 Filed 12/17/20 Page 3 of 4




                    1 parties’ mutual intent not to unduly interfere with any of these celebrations during these trying

                    2 times.

                    3            Extension or Modification of The Discovery Plan and Scheduling Order. LR 26-4 governs

                    4 modifications or extension of the Discovery Plan and Scheduling Order. Any stipulation or

                    5 motion to extend or modify that Discovery Plan and Scheduling Order must be made no later than

                    6 twenty-one (21) days before the expiration of the subject deadline and must comply fully with LR

                    7 26-4.

                    8            This is the first request for extension of time in this matter. The parties respectfully submit

                    9 that the reasons set forth above constitute compelling reasons for the short extension.

                   10            The following is a list of the current discovery deadlines and the parties’ proposed

                   11 extended deadlines:

                   12      Scheduled Event           Current Deadline                     Proposed Deadline
                   13

                   14      Discovery Cut-off         Monday, March 8 2021                 Monday, June 7, 2021

                   15      Deadline to Amend         Tuesday, December 7, 2020            Closed
                           Pleadings or Add
                   16      Parties
                           Expert Disclosure         Wednesday, January 6, 2021           Tuesday, April 6, 2021
                   17      pursuant to FRCP26
                           (a)(2)
                   18
                           Rebuttal Expert        Friday, February 5, 2021                Wednesday, May 6, 2021
                   19      Disclosure pursuant to
                           FRCP. 26(a)(2)
                   20
                           Dispositive Motions       Tuesday, April 6, 2021               Monday, July 7, 2021
                   21      Joint Pretrial Order      Thursday, May 6, 2021                Wednesday, August 6, 2021
                   22

                   23 …

                   24 …

                   25 …

                   26 …

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4841-3165-7939.1                                   3
                         Case 2:20-cv-01439-APG-EJY Document 17 Filed 12/17/20 Page 4 of 4




                    1            WHEREFORE, the parties respectfully request that this Court extend the discovery period

                    2 by ninety (90) days from the current deadline of March 8, 2021, up to and including June 7,

                    3 2021,and the other dates as outlined in accordance with the table above.

                    4
                         Dated this 17th day of December, 2020.           Dated this 17th day of December, 2020.
                    5
                         LEWIS BRISBOIS BISGAARD & SMITH LLP              CLEAR COUNSEL LAW GROUP
                    6
                         /s/ Robert W. Freeman                            /s/ Dustin E. Birch
                    7    ROBERT W. FREEMAN, JR.                           JARED RICHARDS
                         Nevada Bar No. 3062                              Nevada Bar No. 11254
                    8    E. MATTHEW FREEMAN                               DUSTIN E. BIRCH
                         Nevada Bar No. 14198                             Nevada Bar No. 10517
                    9
                         6385 S. Rainbow Blvd., Suite 600                 1671 W. Horizon Ridge Parkway, Suite 200
                   10    Las Vegas, Nevada 89118                          Henderson, Nevada 89102
                         Attorneys for Defendants                         Attorney for Plaintifsf
                   11

                   12

                   13                                                ORDER

                   14            IT IS SO ORDERED.

                   15            Dated this 17th day of December, 2020.

                   16

                   17                                                _______________________________
                                                                         U.S. MAGISTRATE JUDGE
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4841-3165-7939.1                                  4
